Citation Nr: 0810296	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-28 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for a 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from July 1954 until October 
1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Nashville, 
Tennessee.

The Board also notes that additional evidence has been 
received since the case was certified for appeal.  That 
evidence includes a December 2007 statement from a private 
physician that the veteran has a history of peptic ulcer 
disease and a January 2008 statement from the veteran 
regarding issues other than a duodenal ulcer.  

This evidence was received after the last RO review.  The 
Board has, accordingly, reviewed the additional evidence and 
is of the opinion that it is not pertinent to the issue on 
appeal.  Specifically, the only mention of an ulcer is noted 
to be as a history of peptic ulcer disease, which is not in 
dispute.  As such, the records have no bearing on the issue 
of the rating for a duodenal ulcer.  Accordingly, the Board 
concludes that there is no prejudice in proceeding with 
consideration of this case without affording the RO an 
opportunity to review the evidence in question.  


FINDING OF FACT

Throughout the rating period on appeal, the subjective 
evidence of record reflects persistent abdominal pain and 
rectal bleeding; objectively there is no clinical evidence of 
anemia, weight loss or recurrent incapacitating episodes. 


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for the veteran's duodenal ulcer have not been met. 
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.110, 4.112, 
4.113, 4.114, Diagnostic Code (DC) 7305 (2007). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

The RO has rated the veteran's duodenal ulcer at 20 percent 
pursuant to DC 7305.  Diseases of the digestive system, 
particularly within the abdomen, which produce a common 
disability picture characterized by varying degrees of 
abdominal pain, anemia, and disturbances in nutrition are 
considered coexisting abdominal conditions and do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principles of pyramiding 
outlined in 38 C.F.R. § 4.14, §§ 38 C.F.R. 4.113, 4.114 
(2007). 

In order to be assigned a higher than the current 20 percent 
rating, the evidence must show:

*	A moderately severe duodenal ulcer that is less than 
severe but with impairment of health manifested by 
anemia and weight loss; or 
*	recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a 
year (a 40 percent rating).

The Board has reviewed the evidence of record and finds that 
the evidence does not support for an award of the next-higher 
40 percent rating under DC 7305. At the outset, it is noted 
that the overall weight of the evidence does not indicate 
that anemia or weight loss is a component of the veteran's 
disability picture. While the record does contain numerous 
medical notes indicating the veteran has suffered from rectal 
bleeding, upon VA examination in December 2006, there were no 
signs of anemia related to his duodenal ulcer. This 
examination additionally documented no signs of significant 
weight loss or malnutrition. 

The VA examination in December 2006 also addressed the 
symptom of incapacitating episodes. At the time of this 
examination the veteran reported no periods of incapacitation 
due to stomach or duodenal disease. 

The Board takes notice that the veteran's private doctor has 
submitted a note in January 2008 indicating that the veteran 
was "non ambulatory [with] use [of] a wheelchair or walker" 
and has a history of peptic ulcer disease. While this note 
confirms use of a wheelchair or walker, it does not reference 
weight loss or anemia, nor indicate recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.

The Board acknowledges the veteran's written statements and a 
statement from his wife discussing the worsening of his 
condition due to duodenal ulcers.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran and his spouse are competent to report symptoms 
or observations because this requires only personal 
knowledge, not medical expertise, as it comes to them through 
their senses.  Layno, 6 Vet. App. at 470.  As a lay persons, 
however, they are not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues. 
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

Although the statements are probative of symptomatology, they 
are not competent or credible evidence of a diagnosis, date 
of onset, or medical causation of a disability.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. at 494-95; Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability is evaluated, more 
probative than the subjective evidence of an increased 
disability.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant' s employment 
and daily life.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Vazquez-Flores, slip 
op. at 5-6.
 
In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
March 2004 and June 2004, prior to the initial RO decision 
that is the subject of this appeal.  The letters informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  In 
July 2005, he was also asked to submit evidence and/or 
information in his possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in January 
2007.  Any questions as to the appropriate effective date to 
be assigned are moot as the claim has been denied. 

The Board acknowledges that the VCAA letters sent to the 
veteran in March 2004 and June 2004 do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, supplemental statements of the case dated in 
May 2007, September 2007, and October 2007 discussed the 
relevant regulations which related to the criteria for a 
higher rating.  Based on that evidence, the veteran can be 
expected to understand from the various letters from the RO 
what was needed to support his claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, he and his wife 
both issued separate statements received in May 2004 which 
indicate the worsening of his condition and the increased 
pain he was experiencing. Additionally, he submitted a note 
from his private physician indicating that he was non-
ambulatory using a wheelchair or walker. These statements and 
submissions demonstrate his actual knowledge in understanding 
the requirement that his condition must deteriorate in order 
to support his claim for an increased rating.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
private treatment records. In addition, he was afforded a VA 
medical examination in December 2006.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

An rating in excess of 20 percent for a duodenal ulcer is 
denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


